Exhibit 10.6
 
 
Listing & Financing Consultancy Agreement



 
Party A: Henan Shuncheng Group Coal Coke Co., Ltd.

 
Party B: USA Wall Street Capital United Investment Group Limited



This agreement is entered into as of June 1, 2010 among the following parties in
Chaoyang Distruct, Beijing, the People’s Republic of China (the “PRC”):
(1)
Henan Shuncheng Group Coal Coke Co., Ltd. (hereinafter referred to as Party A)

(2)
USA Wall Street Capital United Investment Group Limited (hereinafter referred to
as Party B)

(3)
Party A’s shareholders:

 
(3-1) Name: Wang
Xinshun  Nationality:   PRC                                                            
ID No.: 410522196102260639 Address: Anyang City, Henan Province, PRC
(3-2) Name: Wang
Xinming  Nationality:   PRC                                                             
ID No.: 410522195606100634 Address: Anyang City, Henan Province, PRC   
(3-3) Name: Cheng Junsheng
Nationality:    PRC                                                          
ID No.: 41522197712280615 Address: Anyang City, Henan Province, PRC     


Definitions and Interpretation


Unless otherwise specified, the following expressions have the following
meanings in this agreement:
SEC: refers in particular to U.S. Securities and Exchange Commission.
Shell Company: refers to a legal valid listed company with no legal dispute and
debt which is legally registered in SEC.
Listed Company: refers to a public company which is legally registered in SEC.
Holding Company: refers to a company incorporated overseas which is held by the
actual controller of Party A.
SPAC Company: refers in particular to a cash shell company which is merged with
Party A to realize the reverse merge of Party A.
GAAP: refers in particular to Generally Accepted Accounting Principle.
PCAOB: refers in particular to Public Company Accounting Oversight Board.
 

--------------------------------------------------------------------------------


 
USA Wall Street Capital United Investment Group Limited

--------------------------------------------------------------------------------



Article 1
Party A and its shareholders engaged Party B as its exclusive financial
consultant to provide services for Party A’s listing and financing in USA and
Party B accepted such engagement.  For the purposes of equal cooperation and
mutual development, and upon friendly negotiations, the Parties hereby reach and
conclude this Agreement and reduce such Agreement to writing.

 
Article 2
The financial consulting services provided by Party B to Party A includes but is
not limited to:

 
2.1
Listing: assist Party A to be listed in the U.S. stock exchanges; 

2.2
Financing: recommend Party A to the fund and investors, to raise fund for Party
A through debt financing, equity financing, etc.

 
Party A agrees to accept all the services provided by Party B.  During the
effective term of this Agreement, except the third party designated by Party B,
without any written consent from Party B, Party A shall not accept any financing
and listing services provided by any third party and shall not cooperate with
any third party on the matters contained herein.
 
Article 3
Key Steps of the Listing and Financing

 
3.1
First Step: Party B is responsible for arranging for the purchase of an American
public company which is listed in the U.S. markets (hereinafter as “Shell
Company”) and which is approved by U.S. Security Exchange Commission (“SEC”). 

3.2
Second Step: After Party A completes relevant onshore and offshore
reorganizations and provides Party B the qualified legal due diligence report
and U.S. GAAP audit report, with the lawyer to be responsible for the legal
documents and the working schedules, Party A shall complete the merger with the
American Shell Company through a series of agreement arrangements to realize the
listing in America.

3.3
Third Step: After Party A and the Shell Company merged, Party B shall assist
Party A to do relevant preparations required by U.S. SEC, to arrange the road
show activities, to conduct the public offering, and to raise fund for the
enterprise’s further expansion and development.

 
 

--------------------------------------------------------------------------------


 
USA Wall Street Capital United Investment Group Limited

--------------------------------------------------------------------------------

 
Article 4
Expected Earnings Committed by Party A

 
The legal net profit after tax of 2009 is above 16 million USD, the legal net
profit after tax of 2010 is above 18 million USD and the legal net profit after
tax of 2011 is above 20 million USD.
 
Special Note:
 
(1)  The net profit after tax in USD provided in this Article is calculated
based on the average exchange rate of RMB to USD of that year.

 
 
(2)  The sole criterion for the above financial data shall be the submitted U.S.
GAAP audit result after the auditing conducted by the account firm with PCAOB
qualification.

 
Article 5
Party A’s Responsibilities and Obligations

 
5.1
Party A shall establish a special team to cooperate with Party B to conduct the
pre-listing preparatory work (including the design work of financial system,
legal system and business mode, etc.), and Party A appoints _Wang Feng____ to be
Party A’s contact person (Tel: _____ and Mobile: _____) to take charge of all
correspondence delivery.

5.2
Party A shall provide all the documents and materials required for the listing
to Party B or to Party B’s designated professional consultants timely according
to Party B’s requirements, and shall make revisions or adjustments to relevant
parameters and documents according to Party B’s requirement raised based on
American laws and regulations.  Party A shall ensure its provided documents are
true, complete, adequate, accurate and valid.

5.3
Party A shall ensure that it does not have any existing or potential debt
disputes or other legal disputes; Party A shall also ensure that its financial
status remain clear, and there is no big difference between the financial data
provided by Party A and the actual data after the auditing.

5.4
In order to procure Party A to obtain relevant legal and financial documents for
the listing and financing as soon as possible, Party A shall fully cooperate
with the American auditors, lawyers and other professionals recommended by Party
B, and shall pay relevant expenses on time.

5.5
Party A shall timely, honestly, and fully answer the questions raised by Party
B, the investor, other agencies recommended by Party B and the SEC.

5.6
Party A shall spare no effort to operate the enterprise’s business, to ensure
reaching the expected business goal of the enterprise.

5.7
Party A shall coordinate with Party B to complete the road show, press
conference and the fund promotion event and other activities arranged by Party B
for the listed company.

5.8
Party A and its shareholders shall pay Party B the consulting service fees
according to this Agreement and other relevant agreements.

 
 

--------------------------------------------------------------------------------


 
USA Wall Street Capital United Investment Group Limited

--------------------------------------------------------------------------------

 
Article 6
Obligations and Liabilities of Party B

 
6.1
Party B shall seek qualified listing shell and investors for benefit of Party B
and provide assistance in trade between Party A and the listed shell or the
investors. Party B designates Gong Sen Shan as the contact person (Telephone
010-84094175 and Cell 13552726772) who will be in charge of communications
related.

6.2
Party B shall be responsible for the selection of qualified accounting firm, law
offices, assessment firm and other intermediate agencies.

6.3
Review and analyze Party A’s market value, operation system and financial
condition; analyze and assist Party A to determine the anticipated operation
achievements, fund demand and financing form; propose and implement the scheme
for Party A’s listing in America stock exchanges.

6.4
Party B shall instruct, assist, coordinate Party A to complete all the
pre-listing preparation work (including design of financial system, legal
system, business model and other jobs), so that Party A will be in full
compliance with legal requirements and listing qualification of the United
States.

6.5
Party B may provide Party A consultation services regarding American laws,
accounting principles and transaction rules on its own or through its designated
intermediate agencies. Party B shall introduce and promote the listing company
to institutional investors, fund investors or individual investors on its own or
through designated intermediate agencies.

6.6
Party B shall introduce and recommend various financial instruments to the
Listed Company on its own or through its designated agencies, and shall keep
liaison with stock market maker, stock conversion institute, financial public
relationship institute, financial printing company, and financial analysis
company, etc. for Party A.



Article 7
Oversea Listing Expenses and Party B’s Remuneration



7.1
All the expenses arising from the oversea listing and financing shall be borne
by Party A.

7.2
Equity and Payment

 
7.2.1
After the successful purchase of the American shell, Shareholders of Party A
agree to transfer 20% of shareholdings or its equivalent (including but not
limited to cash, material possession, interests or stocks of listed company) of
the after-incorporation company to Party B or any person, entity or organization
designated by Party B as contingent fee. Party A shall not require Party B to
pay any additional cash, property or other equivalent as consideration for this
share transfer.

 
7.2.2
Base on the actual needs in the listing process and the laws of People’s
Republic of China and the United States, parties hereto may execute supplemental
agreement as of the time and form for Party B’s shareholder to transfer shares
as consideration to Party A’s financial consultant service.

7.3
After the closing of oversea listing, Party A’s rights and obligations hereunder
shall be assumed by the listing company; the listing company and Party A’s
shareholder shall be liable for post-closing expenses, including but not limited
to: fees related to maintaining listing company’s listing status, and service
fee in accordance with this Agreement and other related agreements.

 
Article 8
Warranty Clause 



8.1
It is a complex systematic project for the capital operation of listing and
financing, so the trust and cooperation among the parties is particularly
important. Party A hereby guarantees that he will listen to and accept the
legitimate and reasonable proposal put forward by Party B during the process of
capital operation in U.S. Party B hereby guarantees that all the proposals shall
be put forward under the consideration of maximizing Party A’s long-term
interests, and undertakes that he will make every effort to provide financing
services for Party A by making full use of various resources with his
professional skills under the principle of honest, which is the guild regulation
of American investment banking.

8.2
If the merge and financing activities are stopped half-way by Party A, or the
merge business is failed due to Party A’s reason, Party A shall compensate Party
B for all its losses.

8.3
During the effective period of this agreement, Party A shall not come to an
agreement with the investor, lawyer, auditor or other institutes and personnel
other than Party B or being recommended by Party B. Otherwise, it will be deemed
that Party B has performed all the obligations hereunder, and Party B has the
right to request Party A to pay all the remuneration and fees specified herein.

 

--------------------------------------------------------------------------------




USA Wall Street Capital United Investment Group Limited

--------------------------------------------------------------------------------

 
Article 9
Confidentiality Clause



During the process of cooperation, each party shall confidentially and safely
keep the information or data disclosed to Party B by the other party, including
but not limited to the customer lists, statements, business plan, business mode,
and company resolution. Without the written consent of rightful owner, the party
who disclose such information on purpose or by mistake shall bear the
responsibilities of paying compensation for damage and taking remedial measures.


Article 10
Liabilities for Breach of Contract

 
10.1
Parties hereto shall abide by terms and conditions hereof based on honesty and
good will. Unless force majeur occurs, in case that Party A ceases its process
to be listed not for reason of Party B or breach other provisions hereof, then
Party A shall pay to Party B a liquidated damages of 1 million USD as a penalty
in addition to compensate any losses caused to Party B.

10.2
In case that the listing process fails or financing fund is not in place for
reasons at Party B’s side, then Party B shall return Party A all the deposits
paid by Party A and pay Party A liquidated damages of 1 million USD as a penalty
in addition to compensate any losses caused to Party A.

10.3
This Agreement and its supplemental agreement may involve entities (including
but not limited to holding company, wholly owned company or new company after
incorporation between Party A and the target company) established by Party A or
its shareholders for purpose of oversea listing and financing; for such entities
may not be established, registered or purchased as of this Agreement and its
supplemental agreement, Party A shall, upon the establishment, registration or
purchase of such entities, cause as a precondition to the establishment,
registration or purchase of such entities that the entities shall be bound by
this Agreement and its supplemental agreement as of its establishment,
registration or purchase.  In case that such entities decline to be bound by
this Agreement and its supplemental agreement, then obligations and rights of
such entities shall be assumed by Party A and its shareholders; further, Party A
and its shareholders shall, jointly and severally, be liable for any legal
liabilities in connection with such entities’ declination to subsequently
confirm and perform this Agreement and its supplemental agreement.

 

--------------------------------------------------------------------------------


 
USA Wall Street Capital United Investment Group Limited

--------------------------------------------------------------------------------

 
Article 11
Supplement and Amendment



11.1
The parties shall negotiate and resolve any further matters which are not
covered in this Agreement and shall enter into a supplement agreement in
writing.

11.2
This agreement is written in Chinese, in sextuplicate and each party retaining
three copies thereof. All the copies have the same legal effect.



Article 12
Commencement and Term



This agreement shall be effective as of the date of being signed or sealed by
both parties hereof and its term shall end five years from the effective date.


Article 13
Dispute Settlement and Applicable Law





13.1
Both parties’ activities in China and the issued legal documents shall be
governed by law of PRC. Both parties shall bear their respective
responsibilities for their activities in China and the issued legal documents.
All the services supplied by Party B to Party A in America shall be governed by
American law, and Party B shall bear the corresponding responsibility.

13.2
Any disputes arising from the process of performing the contract shall be
settled through the consultation by both parties. In case the dispute cannot be
resolved through consultation, the dispute shall be submitted to the People’s
Court in Chaoyang District, Beijing . The applicable law is the law of the
People’s Republic of China.

13.3
This Agreement shall supersede any prior oral or written understanding between
Party A and Party B.

 
Party A: Henan Shuncheng Group Coal Coke Co., Ltd.

Seal:

Signature of representative:  /s/ Wang Xinshun

Signature of company’s shareholder:

Date: June 1, 2010

 
 

--------------------------------------------------------------------------------


 
USA Wall Street Capital United Investment Group Limited

--------------------------------------------------------------------------------


Party B: USA Wall Street Capital United Investment Group Limited

Signature of representative:  /s/ Wang Yushu
Seal:

Date: 2010 (year) 6 (month) 1 (day)
Signed at: